[Cite as State v. Hinojosa, 2013-Ohio-4110.]




                       IN THE COURT OF APPEALS OF OHIO
                           THIRD APPELLATE DISTRICT
                                SENECA COUNTY




STATE OF OHIO,

        PLAINTIFF-APPELLEE,                               CASE NO. 13-12-41

        v.

CHRISTAL A. HINOJOSA,                                     OPINION

        DEFENDANT-APPELLANT.




                  Appeal from Seneca County Common Pleas Court
                            Trial Court No. 11 CR 0291

                                      Judgment Affirmed

                          Date of Decision: September 23, 2013




APPEARANCES:

        Jonathan G. Stotzer for Appellant

        Derek W. DeVine and Rhonda L. Best for Appellee
Case No. 13-12-41


SHAW, J.

       {¶1} Defendant-appellant, Christal A. Hinojosa (“Hinojosa”), appeals the

September 13, 2012 judgment of the Seneca County Court of Common Pleas

journalizing her conviction by a jury for one count of child endangerment resulting

in serious physical harm to the child, in violation of R.C. 2919.22(A), (E)(2)(c),

and one count of permitting child abuse, in violation of R.C. 2903.15(A), and

sentencing her to serve thirty-six months in prison.

       {¶2} In December of 2010, Hinojosa had custody of K.M. (born September

2008). K.M.’s father lived in Georgia, where he was employed as a member of

the military. On December 17, 2010, Hinojosa and her two minor children, K.M.

and A.H. (born April 2010), moved into a home in Fostoria, Ohio, with Hinojosa’s

boyfriend, Dave Roberts (“Roberts”). Roberts’ minor son also lived in the home

on a part-time basis.     Between December 2010 and February 2011, family

members and friends began observing suspicious bruising on K.M.’s body. The

following testimony was adduced at trial regarding the nature of these injuries.

December 2010

       {¶3} Kelly Stephens, Hinojosa’s aunt, testified that she first noticed

something strange with K.M. during Christmas 2010 when she observed him

wince in pain as his grandmother picked him up. She saw K.M.’s grandmother lift

his shirt to reveal a huge bruise on his lower back. Kelly asked Hinojosa how


                                         -2-
Case No. 13-12-41


K.M. received this bruise and she responded that Roberts told her that K.M. fell

down the stairs while she was at work.

January 2011

       {¶4} Deb Puffenberger, Hinojosa’s grandmother, testified that she first

noticed bruising on K.M. in the early part of January 2011 when she saw a large

black and blue bruise on K.M.’s tailbone. When she asked Hinojosa about the

bruise, Hinojosa responded that Roberts told her that K.M. fell down the stairs

while she was at work. Deb testified that Hinojosa and her children lived with her

prior to moving in with Roberts and she never noticed K.M. to have strange

bruising or trouble with the stairs.

       {¶5} April Robbins, a family friend, testified that she has known K.M.

since his birth and saw him often. April explained that Hinojosa would let her

“have” K.M. and his sister for days or weeks at a time and that Hinojosa would

simply contact her every couple days to see how the children were doing. April

recalled that after K.M. began living with Roberts, he would cry when she dropped

him off at home. April testified that K.M. did not want to be at the home he

shared with Roberts.

       {¶6} On the stand, April recalled the last time she saw K.M. On January

15, 2011, Hinojosa dropped K.M. off to spend time with April and her family at

April’s parent’s home. April explained that she was not at home at the time, but


                                         -3-
Case No. 13-12-41


received a phone call from her parents telling her she needed to come home

immediately. April’s sister, Ashley, had just given K.M. a bath and noticed

extensive bruising all over K.M.’s body. Ashley testified at trial that these bruises

were all down K.M.’s back and in “random” places on his body. Ashley stated

that she had never seen bruising like this on K.M.

       {¶7} April recalled that when she returned home that night Ashley and her

father pulled her into the kitchen and lifted up K.M.’s shirt. April testified that she

observed bruises all down his back, under his bottom, down his legs and on his

upper arms. April stated that some of the bruises were new and some were older.

She had never seen bruising like this on K.M. The extensive bruising on K.M.

prompted April’s father to contact the Fostoria Police Department and take K.M.

to the police station.

       {¶8} At the police station, Officer Brandon Bell examined K.M. and

observed bruising all over his body, including on his face, back, and chest. Officer

Bell took several pictures of K.M.’s body, which depicted numerous bruises in

various stages of healing.     Officer Bell wrote a complaint and contacted the

Seneca County Department of Job and Family Services (“SCDJFS”). No arrests

were made or charges filed as a result of this incident. The record indicates that

SCDJFS conducted an initial investigation but then closed the case, finding any




                                         -4-
Case No. 13-12-41


allegations of abuse to be unsubstantiated. K.M. returned home with April and her

family from the police station.

       {¶9} After the incident, Hinojosa told April that K.M. received the bruises

from falling down and rough playing with Roberts’ son. However, April recalled

that it was not typical of K.M. to play rough and that the bruises, especially the

ones on his back, did not seem consistent with falling down. Hinojosa no longer

permitted April to have contact with K.M. once she learned that April took K.M.

to the police station.

February 2011

       {¶10} On February 15, 2011, Deb Puffenberger, Hinojosa’s grandmother,

babysat K.M. while Hinojosa ran an errand. At that time, Deb noticed bruising on

K.M.’s face. She also recalled that K.M. could barely stand up and appeared to be

walking with a limp. After Hinojosa returned, Deb went to the home of her

daughter, Kelly Stephens. Kelly testified that she also recalled seeing K.M. walk

with a limp during this time. Deb testified that she was very upset about K.M.’s

physical state and worried about his safety.

       {¶11} Deb contacted the Fostoria Police Department and met with Officer

Shilo Frankart to fill out a police report. Kelly was with Deb at the police station

and recalled that Deb was so upset and nervous that she could not complete the

report. As a result, Deb dictated what she observed to Kelly, who filled out the


                                        -5-
Case No. 13-12-41


report. Officer Frankart asked Deb to bring K.M. to the police station so that he

could observe and document K.M.’s injuries in a controlled environment. Deb

testified that she went to Hinojosa and Roberts’ home to retrieve K.M. while

Hinojosa was at work. However, Roberts would not let her have K.M. Deb

recalled that Roberts told her to leave the residence and slammed the door in her

face.    Deb then went to Kelly’s home and Kelly contacted K.M.’s paternal

grandparents.

         {¶12} When Deb was unable to bring K.M. to the police station, Officer

Frankart then went to Hinojosa and Roberts’ home to investigate. Officer Frankart

arrived at the home and was greeted by Roberts. Hinojosa was not home during

this visit. Officer Frankart advised Roberts of the child abuse allegations and

asked to come in. There, he observed three children in the home, K.M., A.H. and

Roberts’ two-year-old son. Officer Frankart noticed “severe” bruising on K.M’s

face, neck, and back.      Specifically, he recalled seeing approximately twenty

bruises on K.M.’s body. He inquired to Roberts about the bruises, who stated that

some of the bruises were caused by K.M. falling down the stairs and some were

caused by K.M. falling out of a booster seat and hitting his face on the kitchen

table.

         {¶13} Officer Frankart recalled seeing finger marks along K.M.’s face. He

asked Roberts specifically about these marks. Roberts then admitted to slapping


                                        -6-
Case No. 13-12-41


K.M. Roberts explained that K.M. bit him as he was wiping K.M.’s face. Roberts

claimed he slapped K.M. as a reflex and was very apologetic about the incident.

Other than the bruising, Officer Frankart did not observe a limp or any other

injury. He recalled that K.M. was alert and behaving normally. He advised

Roberts of his concerns about the bruising. Officer Frankart then left the home

and contacted a caseworker at the SCDJFS, who indicated that an investigation

was underway.

      {¶14} Later that day, Officer Frankart received a call regarding a

disturbance at Hinojosa and Roberts’ home. When Officer Frankart arrived at the

home, he observed K.M.’s paternal grandparents attempting to remove K.M. from

the residence. During this time, Officer Frankart learned that K.M.’s paternal

grandparents had previously filed a police report in their hometown of Fremont,

Ohio, regarding bruising they found on K.M. during a visitation. K.M.’s paternal

grandparents expressed that they were extremely concerned about K.M.’s well-

being living with Roberts.

      {¶15} At this time, Hinojosa was now at the home.         Officer Frankart

testified that he did not observe any new injuries on K.M. However, he advised

Hinojosa to take K.M. to the hospital for a physical examination to alleviate any

family concerns about abuse. Hinojosa took K.M. to the Fostoria Community

Hospital, where a medical examination was performed. There, Officer Frankart


                                       -7-
Case No. 13-12-41


took several pictures of K.M.’s body, which depicted numerous bruises, some

severe, all over his face, neck, and body.

       {¶16} Jennifer Hartson, an R.N. assigned to the emergency room at the

Fostoria Community Hospital, testified that she treated K.M. on February 15,

2011, and documented 28 different bruises on his body of various sizes and in

different stages of healing. She recalled Hinojosa explaining that some of the

bruises on his face occurred from him falling off a chair onto the hardwood floor

and being slapped by Roberts. However, when asked about several of the other

bruises, Hinojosa responded that she did not know how they occurred. Nurse

Hartson testified that an X-ray revealed K.M. had a broken clavicle that was in the

process of healing. After a couple of hours, K.M. was treated and released. He

spent a few days with Deb before returning home with Hinojosa, who continued to

live with Roberts.

       {¶17} Kelly testified that she continued to see new bruises on K.M. every

time she saw him. She explained that when she asked Hinojosa about the injuries

Hinojosa would simply repeat the same explanations given to her by Roberts about

falling down the stairs, falling out of the booster seat, and rough playing with

Roberts’ son. Kelly testified that all of these injuries happened when Hinojosa

was at work and K.M. was in Roberts’ care. Kelly recalled that Hinojosa became

very defensive when asked about K.M.’s well-being in the home and she insisted


                                         -8-
Case No. 13-12-41


that family members were out of line for telling her how to raise her children.

When confronted about Roberts’ role in the injuries, Hinojosa denied that Roberts

would do anything to hurt K.M.

      {¶18} Deb testified that she also continued to notice strange bruising on

K.M. Deb expressed concern about the injuries to Hinojosa, in particular she

found it alarming that the injuries consistently occurred when Hinojosa was not at

home. However, Hinojosa retorted that she did not find Roberts’ explanations of

the injuries suspicious and became increasingly defensive. Deb recalled explicitly

telling Hinojosa that she believed Roberts was abusing K.M. Deb testified that

Hinojosa became angry and told Deb to leave her home and never return.

      {¶19} On February 28, 2011, while Hinojosa was at work, Roberts called 9-

1-1 and reported K.M. to be unresponsive. K.M. was transported to the Fostoria

Community Hospital by ambulance. The medical testimony at trial indicated that

K.M. was limp and unable to breathe on his own. Due to his critical condition,

K.M. was life-flighted to the Toledo Children’s Hospital.         There, medical

personnel determined K.M. to be suffering from a brain injury—specifically a

subdural hematoma and retinal hemorrhaging, both of which are indicators of

shaken baby syndrome. According to the testimony elicited at trial, Roberts was

the last person to be with K.M. before he suddenly collapsed.            Roberts’

explanation was that he was playing with K.M. and his sister by throwing them on


                                       -9-
Case No. 13-12-41


the mattress when K.M. expressed that he was tired and entered his bedroom to

put on his pajamas. Roberts claimed that as K.M. pulled the shirt over his head, he

observed K.M.’s eyes roll back into his head and then he collapsed.

       {¶20} However, Roberts’ explanation of the injury was inconsistent with

the testimony of medical personnel who determined the cause of K.M.’s brain

injury to be non-accidental or abusive trauma.           Specifically, Dr. Randall

Schlievert, one of K.M.’s treating physicians and a child abuse expert, testified

that an injury such as K.M.’s is caused by one of two things or a combination: (1)

an isolated severe shaking event or (2) an isolated severe impact—i.e., where the

head is struck with an object or slammed into something. Dr. Schlievert explained

that this injury is caused by the brain essentially moving at a differential rotation

in the skull. Dr. Schlievert testified that K.M.’s collapse and unresponsiveness

was an immediate reaction to the trauma causing his brain to rotate inside his

skull. Dr. Schlievert further testified that rough play or being thrown on a mattress

could not have caused K.M.’s injury. Several medical personnel testified that in

their expert opinions the bruising, the broken clavicle, and the traumatic brain

injury all suggested that K.M. was exposed to a pattern of repeated abuse.

       {¶21} Upon his release from the hospital, K.M. was placed with Deb

through the Seneca County Juvenile Court. Deb testified that K.M. suffered from




                                        -10-
Case No. 13-12-41


blindness, and paralysis on one side. She also recalled that K.M. could not walk or

feed himself and described him as an “infant” again.

       {¶22} On March 9, 2011, K.M. was hospitalized for 21 days after having a

seizure at Deb’s home. K.M. underwent brain surgery to relieve pressure on his

brain, which was also causing his eyes to turn inward. The pressure was caused

by the subdural hematoma. The surgery involved drilling holes in K.M.’s skull to

release excess fluid and to prevent permanent neurological damage. Deb recalled

that after the surgery K.M. was able to see again, but he still had to go through

intensive rehabilitation to learn how to walk.

       {¶23} Despite the conclusions of the medical professionals regarding K.M.

being repeatedly abused, Hinojosa continued to live with Roberts, who eventually

fathered her third child (born in December 2011). In May of 2011, K.M. was

adjudicated as an abused child. In August of 2011, K.M.’s father gained custody

of him and K.M. moved to Georgia. According to the record, K.M. still has

trouble walking and requires the use of braces on his legs.

       {¶24} On December 28, 2011, Hinojosa was indicted on one count of child

endangerment resulting in serious physical harm to the child, in violation of R.C.

2919.22(A), (E)(2)(c), and one count of permitting child abuse, in violation of

R.C. 2903.15(A). The case proceeded to a three-day jury trial, where the jury




                                        -11-
Case No. 13-12-41


heard the testimony of 19 witnesses, including Hinojosa. The jury subsequently

returned verdicts of guilty on both counts.

       {¶25} On September 12, 2012, the trial court held a sentencing hearing,

where several family members spoke on K.M.’s behalf. The trial court determined

that the offenses were allied offenses of similar import and the prosecution elected

to proceed on the child endangerment conviction.         The trial court sentenced

Hinojosa to serve the maximum sentence of thirty-six months in prison.

       {¶26} Hinojosa now appeals asserting the following assignments of error.

                  ASSIGNMENT OF ERROR NO. I
       THE TRIAL COURT ABUSED ITS DISCRETION IN
       SENTENCING    APPELLANT   TO  THE    MAXIMUM
       POSSIBLE PENALTY.

                 ASSIGNMENT OF ERROR NO. II
       THE VERDICTS OF GUILTY TO ENDANGERING
       CHILDREN AND PERMITTING CHILD ABUSE MADE BY
       THE JURY ARE AGAINST THE MANIFEST WEIGHT OF
       THE EVIDENCE AND MUST BE REVERSED.

       {¶27} For ease of discussion, we elect to discuss Hinojosa’s assignments of

error out of order.

                            Second Assignment of Error

       {¶28} In her second assignment of error, Hinojosa argues that the jury

verdicts convicting her child endangering and permitting child abuse are against

the manifest weight of the evidence.



                                        -12-
Case No. 13-12-41


       {¶29} In determining whether a conviction is against the manifest weight of

the evidence, a reviewing court must examine the entire record, “ ‘[weigh] the

evidence and all reasonable inferences, consider the credibility of witnesses and

[determine] whether in resolving conflicts in the evidence, the [trier of fact]

clearly lost its way and created such a manifest miscarriage of justice that the

conviction must be reversed and a new trial ordered.’ ” State v. Thompkins, 78

Ohio St.3d 380, 387 (1997), quoting State v. Martin, 20 Ohio App.3d 172, 175

(1st Dist. 1983).    A reviewing court must, however, allow the trier of fact

appropriate discretion on matters relating to the weight of the evidence and the

credibility of the witnesses. State v. DeHass, 10 Ohio St.2d 230, 231, 227 N.E.2d

212 (1967).

       {¶30} Hinojosa was convicted of child endangerment, in violation of R.C.

2919.22 (A), (E)(2)(c), which states in pertinent part:

       No person, who is the parent, guardian, custodian, person
       having custody or control, or person in loco parentis of a child
       under eighteen years of age or a mentally or physically
       handicapped child under twenty-one years of age, shall create a
       substantial risk to the health or safety of the child, by violating a
       duty of care, protection, or support[.]

      ***

       If the violation is a violation of division (A) of this section and
       results in serious physical harm to the child involved, [the
       offense is] a felony of the third degree[.]



                                        -13-
Case No. 13-12-41


       {¶31} Hinojosa was also convicted of permitting child abuse, in violation of

R.C. 2903.15(A), which states in pertinent part:

       No parent, guardian, custodian, or person having custody of a
       child under eighteen years of age or of a mentally or physically
       handicapped child under twenty-one years of age shall cause
       serious physical harm to the child, or the death of the child, as a
       proximate result of permitting the child to be abused, to be
       tortured, to be administered corporal punishment or other
       physical disciplinary measure, or to be physically restrained in a
       cruel manner or for a prolonged period.

       {¶32} Even though Hinojosa does not articulate her manifest weight

argument in the terms of the specific elements of the offenses, it is apparent that

Hinojosa is taking issue with the jury finding that she created a substantial risk to

the health or safety of K.M., by violating her duty of protection, and that she

permitted K.M. to be abused.

       {¶33} With regard to the child endangerment conviction, the Supreme

Court of Ohio as held that “[i]t is not necessary to show an actual instance or

pattern of physical abuse on the part of the accused in order to justify a conviction

under R.C. 2919.22(A).” State v. Kamel, 12 Ohio St.3d 306, 308 (1984). Rather

is sufficient to show “an inexcusable failure to act in discharge of one’s duty to

protect a child where such failure to act results in a substantial risk to the child’s

health or safety is an offense under R.C. 2919.22(A).” Id. A “ ‘[s]ubstantial risk’

means a strong possibility, as contrasted with a remote or significant possibility,



                                        -14-
Case No. 13-12-41


that a certain result may occur or that certain circumstances may exist.” R.C.

2901.01(A)(8).

       {¶34} Furthermore, R.C. 2919.22(A) requires proof of a culpable mental

state of recklessness as an essential element of the crime of endangering children.

State v. McGee, 79 Ohio St.3d 193, 195 (1997). A person acts recklessly when,

with heedless indifference to the consequences, he perversely disregards a known

risk that his conduct is likely to cause a certain result or is likely to be of a certain

nature. R.C. 2901.22(C). “The crime of felony child endangering under R.C.

2919.22(A) may be committed by omission: where a child suffers serious physical

harm as a result of a parent or guardian “recklessly” failing to protect the child

from a substantial risk of harm, the parent or guardian is guilty of child

endangering.” State v. Elliott, 104 Ohio App. 3d 812, 817-18 (10th Dist.1995)

citing State v. Kamel, 12 Ohio St.3d 306, 309 (1984).

       {¶35} On appeal, Hinojosa argues that prior to K.M. suffering his life-

threatening brain injury on February 28, 2011, she did not know that K.M. was

being abused. In support of her position, Hinojosa points to the fact that neither

law enforcement nor children protective services upon conducting their

investigations concluded that immediate removal of K.M. from her home was

warranted. Hinojosa claims that this coupled with Roberts’ seemingly innocuous

explanations for how K.M.’s injuries occurred in her absence demonstrates there


                                          -15-
Case No. 13-12-41


was not a strong possibility that K.M. was being abused. However, at trial,

testimony from both law enforcement officers and children services caseworkers

indicated that it was not typical protocol to immediately remove a child unless

there is an apparent life threatening situation and that at the time of their

investigations K.M.’s situation did not seem to meet this criterion.

       {¶36} Notwithstanding this fact, Hinojosa gives no credibility to the ample

testimony of her friends and family members—the people closest K.M. and most

knowledgeable about changes in his daily well-being—who continued to express

concern and questioned the increasing severity and frequency of K.M.’s injuries.

The testimony at trial revealed that these people were so alarmed upon viewing the

extensive bruising on K.M.’s body that they felt compelled to report the possibility

that K.M. was being abused to the authorities. In fact, the record establishes that

in the months leading up to K.M.’s life threatening brain injury there were three

isolated instances in which either a friend or a family member independently

contacted law enforcement with concerns that K.M. was being abused. Many of

these people specifically suspected Roberts to be K.M.’s abuser. Nevertheless, the

record is replete with examples of Hinojosa’s willful blindness and heedless

indifference to the strong possibility that her son was being repeatedly abused.

       {¶37} Aside from the numerous red flags raised by friends and family

members to Hinojosa regarding the strong possibility that K.M. was being abused,


                                        -16-
Case No. 13-12-41


the medical evidence documented on February 15, 2011, two weeks before K.M.

suffered his near fatal injury, independently confirmed that K.M. was likely being

abused. Specifically, during the physical evaluation at the hospital it was revealed

that K.M. had a healing broken clavicle, in addition to the 28 bruises in various

stages of healing. The testimony of medical experts at trial established that these

both are indicators of a pattern of ongoing abuse.           However, the record

demonstrates Hinojosa chose to ignore all the warning signs that someone with

daily access to K.M. was abusing him, and instead chose to continue to live with

Roberts and leave K.M. in Roberts’ care while she was at work.

       {¶38} Based on the extensive testimony and medical records presented at

trial, we find that the evidence supports a determination by the jury that Hinojosa’s

actions of putting her personal relationship with Roberts before her own child’s

well-being constituted an inexcusable failure to act in discharge of her duty to

protect K.M. and that her failure to act resulted in K.M. suffering serious physical

harm. Likewise, we also find that the evidence supports a determination by the

jury that Hinojosa, by her inaction, caused serious physical harm to K.M. as a

proximate result of her permitting K.M. to be abused. Accordingly, we are not

persuaded by Hinojosa’s arguments on appeal that the jury lost its way and created

a manifest miscarriage of justice. We therefore find that Hinojosa’s convictions




                                        -17-
Case No. 13-12-41


are not against the manifest weight of the evidence. The second assignment of

error is overruled.

                            First Assignment of Error

       {¶39} In her first assignment of error, Hinojosa argues that the trial court

erred when it sentenced her to the maximum sentence of thirty-six months.

       {¶40} An appellate court must conduct a meaningful review of the trial

court’s sentencing decision. State v. Daughenbaugh, 3d Dist. No. 16–07–07,

2007–Ohio–5774, ¶ 8, citing State v. Carter, 11th Dist. No.2003–P–0007, 2004–

Ohio–1181. In particular, R.C. 2953.08(G)(2) provides the following regarding an

appellate court’s review of a sentence on appeal.

       The court hearing an appeal * * * shall review the record,
       including the findings underlying the sentence or modification
       given by the sentencing court.

       The appellate court may increase, reduce, or otherwise modify a
       sentence that is appealed under this section or may vacate the
       sentence and remand the matter to the sentencing court for
       resentencing. The appellate court's standard for review is not
       whether the sentencing court abused its discretion. The appellate
       court may take any action authorized by this division if it clearly
       and convincingly finds either of the following:

       (a) That the record does not support the sentencing court’s
       findings under division (B) or (D) of section 2929.13, division
       (B)(2)(e) or (C)(4) of section 2929.14, or division (I) of section
       2929.20 of the Revised Code, whichever, if any, is relevant;

       (b) That the sentence is otherwise contrary to law.



                                       -18-
Case No. 13-12-41


       {¶41} Furthermore, a sentence imposed for a felony shall be reasonably

calculated to achieve the two overriding purposes of felony sentencing, which are

to protect the public from future crimes by the offender and others and to punish

the offender, and shall be commensurate with and not demeaning to the

seriousness of the offender’s conduct and its impact upon the victim, and

consistent with sentences imposed for similar crimes committed by similar

offenders. See R.C. 2929.11(A),(B).

       {¶42} Hinojosa does not dispute that the thirty-six month sentence falls

within the permissible statutory range for third degree felonies. R.C.

2929.14(A)(3). Instead, Hinojosa argues that the trial court improperly considered

the factors in R.C. 2929.11 and 2929.12. Hinojosa contends that the maximum

sentence is improper in light of the fact that she has no prior criminal record and

argues that her recidivism is unlikely to occur.

       {¶43} On appeal, consistent with her statements at trial, Hinojosa also

makes a revealing argument attempting to lessen the severity of her conduct by

characterizing the actions leading to her conviction for child endangerment as

simply “trusting the wrong person and expecting too much proof from others

before acting herself.” (Appt. Brief at 11-12). This argument only highlights

Hinojosa’s continued lack of accountability for her inexcusable failure to act in

discharge of her duty to protect her child from the hands of an abuser. Notably,


                                        -19-
Case No. 13-12-41


the record demonstrates that Hinojosa continued to live with Roberts, even after

she finally acknowledged that he was responsible for K.M.’s near fatal brain

injury.

          {¶44} At sentencing, the prosecution presented evidence demonstrating

that, even after sitting through a three-day trial where the injuries her son suffered

as a result of being abused were repeatedly described in painstaking detail,

Hinojosa continued to place phone calls to Roberts from jail to express her love

for him. Thus, Hinojosa has demonstrated that she learned nothing from the

experience of her son nearly dying because of her conduct. Moreover, one of the

factors the trial court must consider in sentencing is the protection of the public

from future crimes by the offender. While Hinojosa’s chances of recidivism with

respect to K.M. may be lessened, Hinojosa still has two other children—one

fathered by Roberts—both of whom need to be protected from being subjected to

similar abuse as result of Hinojosa’s unwillingness to fulfill her duty as a mother

and protect her children from serious physical harm.

          {¶45} Based on the above, we find that the trial court properly considered

all of the appropriate statutory factors. Therefore, we also find that the record

supports the trial court’s conclusion that the imposition of the maximum sentence

is necessary in order to punish Hinojosa and to protect the public. Hinojosa’s first

assignment of error is overruled.


                                         -20-
Case No. 13-12-41


       {¶46} For all these reasons, the conviction and sentence of the Seneca

County Court of Common Pleas is affirmed.

                                                          Judgment Affirmed

WILLAMOWSKI and ROGERS, J.J, concur.

/jlr




                                    -21-